DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 3/22/2022, which has been entered and made of record. No Claim has been amended. Claims 3, 5-17 have been cancelled. Claims 20-27, 33-40 have been withdrawn. Claims 42-45 have been added. Claims 1-2, 4, 18-19, 28-32, and 41-45 are pending in the application.

Response to Arguments
Applicant's arguments filed on 3/22/2022 have been fully considered but they are not persuasive. 
Applicant submits “while current values 11-13 may be associated with actual image signals (video signals P1 -P3), they are simply current values, not image signals as expressly claimed. Similarly, current values 01 -03 are simply current values, not image signals as expressly claimed.” and concludes “For at least these reasons, the rejection is factually flawed and fails to establish a clear teaching or suggestion of a first image signal and a second image signal, as claimed." (Remarks, p. 12). 
The examiner disagrees with Applicant’s premises and conclusion.  
Kimura recites  “current values I1, I2, and I3 respectively associated with the three video signals P1, P2, and P3 inputted to the pixels 100 in the pixel portion 103” (¶122). P1, P2, P3 correspond to a first image signal. In addition, ¶112 recites “different video signals P.sub.1, P.sub.2, P.sub.3, and P.sub.0 are inputted to the pixels 100 provided in the pixel portion 103.”. Also see Figs. 3A and 3B.
Applicant submits “However, in cited paragraph [0137] (below), the term "correction signal" does not appear so it is not clear which element of Kimura is intended to correspond to the claimed "correction signal." " (Remarks, p. 13). 
The examiner noted that the claim recites “the processing unit is configured to generate a correction signal”, where no further clarification on what is the correction signal. Kimura discloses generating signals to correct video data in ¶126=134, and ¶137. Also see Figs. 3A and 3B on video data correction procedure. Therefore the correction signal disclosed by Kimura reads on the claimed “correction signal”.
  
Applicant submits “Both Kato '872 and Kimura describe correcting a characteristic of a transistor (e.g., paragraph [0119] of Kato and Abstract of Kimura). Specifically, Kato '872 has a retention capacitor 3C, which is related to correction functions in a pixel circuit 101 (see, e.g., paragraph [0116] and Fig. 2). On the other hand, Kimura describes "correcting a video signal to be inputted to the pixel" (e.g., Abstract, paragraph [0046]). That is, Kimura suggests correcting a video signal before inputting the video signal to the pixel. As such, there is no need to supply both an image signal and correction signal to the pixel of Kimura. Therefore, the suggested combination of Kimura and Kato '872 has not been shown reasonable or desirable. In any event, the alleged motivation of an "improvement to yield predictable results" has also not been shown reasonable since Kimura already achieves correction of a video signal without further modification.”
The examiner disagrees with Applicant’s premises and conclusion. Although Kimura discloses correcting a video signal to be inputted to the pixel, the combination of Kimura and Kato would have taught a different method of correcting image data, i.e. by inputting both the image to be corrected and the correction signal to the pixel as taught by Kato. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The arguments regarding independent claims 6, 10 and 14 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 28, 29-30, 41, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20030057895 A1), and in view of Kato et al. (US 20150279872 A1).

Regarding Claim 1, Kimura discloses A display system (Fig. 1. ¶88 reciting “FIG. 1 is an example of circuit diagram of a light emitting device”) comprising: 
a processing unit (Fig. 1 , a correction circuit 210); and
a display unit comprising a pixel comprising a display element and a memory circuit, (Fig. 1 showing a pixel portion 103 comprising a pixel 100. Further, ¶7-8 reciting “FIG. 14 shows an example of circuit diagram of a pixel portion 1800 in the light emitting device. . .  a capacitor 1808 of each pixel. . . a light emitting element 1806.” Fig. 14 showing a matrix of pixels, each pixel includes a display element (The light emitting element 1806), and a memory circuit (a capacitor 1808). Fig. 6. ¶145 reciting “A pixel (i, j) shown in FIG. 6 has a light emitting element 311, a switching transistor 312, a driving transistor 313, an erasing transistor 315, and a capacitor storage 314. ”)
wherein a first image signal is supplied to the processing unit, (¶94 reciting “The current value measured by the ammeter 130 is sent as data to a correction circuit 210.” Further, ¶122 reciting “current values I1, I2, and I3 respectively associated with the three video signals P1, P2, and P3 inputted to the pixels 100 in the pixel portion 103 are measured. The obtained data are stored in the second memory 201.”)
wherein the processing unit is configured to generate a second image signal by using the first image signal, (¶123 reciting “From the current values I1, I2, and I3 measured for each of the pixels 100 in the pixel portion 103, the calculation circuit 202 calculates the difference between them and the current value I0 that is stored in the first memory 200 in Step 1. Thus obtained are current values Q1, Q2, and Q3 of currents.” See Figs. 3.)
wherein the processing unit is configured to generate a correction signal, (¶126-134 disclosing generating a correction data, and ¶137 disclosing generating a correction signal.) 
Kimura discloses the corrected signal is supplied to the pixel. However, Kimura does not explicitly disclose wherein the second image signal and the correction signal are supplied to the pixel, and wherein the memory circuit is configured to retain the correction signal.
Kato teaches “a display device that makes it possible to stack a plurality of capacitive elements having different operations and functions to enhance layout efficiency, an electronic apparatus including the display device, and a substrate used in the display device.“ (¶6) further, Fig. 2 shows a pixel circuit of the display device. Specifically, Kato teaches “The retention capacitor 3C may be connected between the source s and the gate g of the drive transistor 3B. The retention capacitor 3C is configured to retain the signal potential of the picture signal that is supplied from the signal line DTL101, and is related to correction functions of the pixel circuit 101” (¶116). Further, ¶119 teaches a threshold voltage correction function, ¶120 teaches a mobility correction function, using the signal retained in capacitor 3C.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Kimura and Kato to supply the image signal and correction signal to the pixel for correction. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Kimura in view of Kato discloses The display system according to claim 1, further comprising a storage unit retaining correction data, 
wherein the correction data is supplied to the processing unit, and 
wherein the processing unit is configured to generate the correction signal based on the correction data. (Kimura, Fig. 3B showing correction data stored in the third memory 203, which is used to generate correction signal. ¶137 disclosing generating a correction signal based on the correction data.)

Regarding Claim 3, Kato in view of Kimura discloses The display system according to claim 1, 
wherein the processing unit is configured to generate a second image signal by using the first image signal. (Kimura, ¶123 reciting “From the current values I1, I2, and I3 measured for each of the pixels 100 in the pixel portion 103, the calculation circuit 202 calculates the difference between them and the current value I0 that is stored in the first memory 200 in Step 1. Thus obtained are current values Q1, Q2, and Q3 of currents.” See Figs. 3.)

Regarding Claim 4, Kimura in view of Kato discloses The display system according to claim 3, further comprising a storage unit, 
wherein the storage unit retains correction data, 
wherein the correction data is supplied to the processing unit, and 
wherein the processing unit is configured to generate the correction signal by using the first image signal and the correction data.
(Kimura, Fig. 3B showing correction data stored in the third memory 203, which is used to generate correction signal. See Figs. 3, ¶137 disclosing generating a correction signal using the expression (5), (6), i.e. using the first image signal and the correction data.)

Regarding Claim 28, Kimura in view of Kato discloses The display system according to claim 1, 
wherein the memory circuit is configured to generate a third image signal by adding the correction signal to second image signal, and 
wherein the display element is configured to perform display on the basis of the third image signal.
(Kimura, ¶46 reciting “ correcting a video signal to be inputted to the pixel based on the specification.” ¶107 reciting “ a method of specifying the characteristic of the driving transistor 113 provided in each of the pixels 100 and correcting a video signal to be inputted to each of the pixels 100 based on the specification in the light emitting device shown in FIGS. 1 and 2”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 44, Kimura in view of Kato discloses The display system according to claim 1 , wherein the processing unit is configured to perform at least one of noise removal processing, gray level conversion processing, tone correction processing, and luminance correction processing on the first image signal to generate the second image signal. (Kimura, ¶137 reciting “ This makes it possible to remove influence of fluctuation in characteristic among driving transistors and to cause a desired amount of current to flow into the light emitting element. As a result, a desired amount of light emission (luminance) can be obtained.”)

Regarding Claim 29, Kimura in view of Kato discloses A display system (Kimura, Fig. 1. ¶88 reciting “FIG. 1 is an example of circuit diagram of a light emitting device”) comprising: 
a processing unit (Fig. 1 , a correction circuit 210); and 
a display unit comprising a first circuit and a pixel (Fig. 2 showing a first circuit 130, and a pixel 100), 
wherein the first circuit is configured to generate a first signal, (¶111 reciting “a current value I0 of current flowing in the power supply lines (V1 to Vx) is measured using the ammeter 130.”)
wherein a first image signal and the first signal are supplied to the processing unit, 
wherein the processing unit is configured to generate a second image signal by using the first image signal, (Kimura, ¶123 reciting “From the current values I1, I2, and I3 measured for each of the pixels 100 in the pixel portion 103, the calculation circuit 202 calculates the difference between them and the current value I0 that is stored in the first memory 200 in Step 1. Thus obtained are current values Q1, Q2, and Q3 of currents.” See Figs. 3.)
wherein the processing unit is configured to generate a correction signal by using the first signal, (¶126-134 disclosing generating a correction data, and ¶137 disclosing generating a correction signal.)
wherein the pixel comprises a display element and a memory circuit, wherein the second image signal and the correction signal are supplied to the pixel, and 
wherein the memory circuit is configured to retain the correction signal.
	(See Claim 1 rejections for detailed analysis.)

Claim 30, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 41, has similar limitations as of Claim(s) 28, therefore it is rejected under the same rationale as Claim(s) 28.
Claim 45, has similar limitations as of Claim(s) 44, therefore it is rejected under the same rationale as Claim(s) 44.

Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20030057895 A1), and in view of Kato et al. (US 20150279872 A1), and further in view of Ueno et al. (JP 2013152338 A).

Regarding Claim 42, Kimura in view of Kato discloses The display system according to claim 1.
However, Kimura in view of Kato does not explicitly disclose wherein up-conversion of the second image signal is performed by using the correction signal.
Ueno teaches “Various interpolation methods and correction methods are known so as not to deteriorate the quality of the displayed image when converting so as to increase the resolution (that is, when up-converting), and the image resolution conversion unit 11 has these. By using some of the well-known techniques, conversion is performed to increase the resolution of the input image (9 times), and the converted enlarged image data Dpu is output.” (¶47).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display device (taught by Kimura in view of Kate) to up-converting using a correction method (taught by Ueno). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 43, has similar limitations as of Claim(s) 42, therefore it is rejected under the same rationale as Claim(s) 42.

Claims 18-19 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20030057895 A1), and in view of Kato et al. (US 20150279872 A1), and further in view of Kato et al. (hereinafter referred as Kato-2) (US 20200175358 A1).

Regarding Claim 18, Kimura in view of Kato discloses The display system according to claim 1.
However does not explicitly disclose wherein the processing unit generates one or both of the second image signal and the correction signal using a neural network.
It is well known in the art to use a neural network in image signal correction. In addirion, Kato-2 teaches “to avoiding degradation of processing efficiency of product-sum operations by parallelly performing filter operations for partial reference data stored in a holding unit and a plurality of different filters.” (¶14). Further, ¶20 recites “FIG. 4B illustrates a network configuration and operational relations of a convolutional neural network (CNN) according to one or more aspects of the present disclosure.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Kimura in view of Kato) to use a neural network (taught by Kato-2). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 19, Kimura in view of Kato and Kato-2 discloses The display system according to claim 1, 
wherein the processing unit comprises a neural network circuit. (Kato-2, ¶20 reciting “FIG. 4A illustrates a detailed configuration and operations of the operation circuit according to one or more aspects of the present disclosure, and FIG. 4B illustrates a network configuration and operational relations of a convolutional neural network (CNN) according to one or more aspects of the present disclosure.”)

Claim 31, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 32, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611